Citation Nr: 0106159	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  95-02 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
comminuted fracture of the distal left radius and 
nondisplaced fracture of the ulnar styloid with 
osteoarthritis, traumatic, currently evaluated 10 percent 
disabling.

2.  Entitlement to an increased rating for residuals of right 
knee injury, fracture right patella with history of 
chondromalacia, currently evaluated 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The appellant had active duty service from June 1975 to July 
1986.  This appeal comes before the Board of Veterans' 
Appeals (Board) from a rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) which continued 
noncompensable ratings for the veteran's service-connected 
left wrist and right knee disabilities.  During the appeal, 
the RO increased the evaluation of each disability to 10 
percent.  The matter of entitlement to increased ratings for 
these disabilities remains before the Board on appeal.  Cf. 
AB v. Brown, 6 Vet.App. 35 (1993) (where a claimant has filed 
a notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal). 


FINDINGS OF FACT

1.  The appellant's residuals of a comminuted fracture of the 
distal left radius and nondisplaced fracture of the ulnar 
styloid with osteoarthritis, traumatic, are primarily 
manifested by pain and swelling, limitation of forearm 
pronation to 55 degrees, weakness, excess fatigability, 
inability to carry heavy items, and flare-ups of arthritis 
pain during cold weather. 

2.  The appellant's residuals of right knee injury, fracture 
right patella with history of chondromalacia, are primarily 
manifested by pain, swelling and tenderness, limitation of 
motion at a noncompensable degree, inability to carry heavy 
items, difficulty walking during cold days due to pain, and 
difficulty going up and down the stairs, excessive bending, 
or prolonged sitting, standing, driving, or walking.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for residuals of a 
comminuted fracture of the distal left radius and 
nondisplaced fracture of the ulnar styloid with 
osteoarthritis, traumatic, have been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Codes 5010, 5211, 5212, 5213, 5214, 
5215 (2000).

2.   The criteria for a rating in excess of 10 percent for 
the residuals of right knee injury, fracture right patella 
with history of chondromalacia, are not met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5261 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant's service medical records include a March 1986 
Medical Board Report, which indicates that the appellant 
related that he had a right patellar fracture 5 years prior, 
with intermittent right knee pain since then.  His pain and 
symptoms were so severe that approximately seven months 
earlier, he had had a right knee lateral release and Elmslie 
Trillat procedure to realign the patellar mechanism.  Since 
then, his surgery had reportedly made little difference in 
his symptomatology.  He also sustained a moderately angulated 
comminuted fracture of the distal left radius and 
nondisplaced fracture of the ulnar styloid in May 1985, when 
he was involved in a motorcycle accident.  He was initially 
treated with a closed reduction and long arm cast and was 
allowed significant time to convalesce.  However, he 
continued to have decreased motion, pain, snapping and 
swelling and visible deformity in the wrist.  The diagnoses 
were chronic pain, right knee, status post Elmslie Trillat 
procedure for old patellar fracture, chondromalacia, 
(traumatic), right knee, and malunion, left radius fracture, 
with chronic left wrist pain.  

Post-service medical records include an October 1986 VA 
examination report, which indicates that the appellant had no 
functional defects in the left wrist or right knee.  A 
November 1986 rating decision awarded service connection for 
status post fracture, right patella, with history of 
chondromalacia, and status post fracture, left ulnar styloid 
and distal radius.  Noncompensable ratings were assigned -- 
for the right knee under 38 C.F.R. Part IV, Diagnostic Code 
5010, and for the left wrist under Diagnostic Code 5211.  

In February 1994, the appellant filed a claim for increased 
ratings.  By a June 1994 rating decision, the RO denied 
increased ratings.  The appellant appealed that decision.  A 
rating decision in April 1999 awarded a rating of 10 percent 
for the left wrist disability under Diagnostic Codes 5010-
5211, effective from February 1994.  A rating decision in May 
2000 awarded a rating of 10 percent for the right knee 
disability, effective from February 1994, under Diagnostic 
Code 5261.  

The current medical evidence of record includes outpatient 
treatment records which indicate that the appellant has been 
seen for right knee and left wrist pain on numerous 
occasions.  Medical records pertaining to these disorders 
include a treatment report dated in February 1994, which 
indicates that the appellant was seen for right knee pain.  
Examination showed no swelling, heat, or erythema.  He had 
good range of motion and the knee was nontender to palpation.  
Examination in September 1994 showed a nontender old right 
knee surgical scar.  There was no swelling and he had full 
flexion and extension.  In December 1994, he reported having 
pain with kneeling, going up and down the stairs, and in cold 
weather.  His range of motion at that time was 0-135 degrees.  
The knee was stable to varus valgus testing.  There was no 
effusion or patellar grinding.  Anterior/posterior Drawer's, 
Lackmans' and McMurray's tests were negative.  There was 
erythema.  The examiner reported "XR[ay] - DJD of patell[o]-
femoral [illegible]."  The impression was patello femoral 
syndrome.  In January 1997, he reported that he had fallen 
twice during the last week due to his knee giving way.  The 
knee was slightly swollen and tender, with normal range of 
motion.  With regards to the right wrist, he was seen in 
January 1996 for  having left wrist pain since the weather 
was colder.  Examination showed that the left wrist was 
slightly swollen and nontender.  There are also numerous 
other outpatient treatment records which indicate that he was 
seen for continued complaints of right knee and left wrist 
pain.   

VA examination in July 1997 indicates that the appellant 
reported that he had been employed as a carpenter since 
separation from service.  He reported having difficulty with 
walking, and inability to lift heavy objects due to knee 
pain.  He indicated that as a carpenter, he had to lift heavy 
objects and walk to different places which he was unable to 
do.  He was unable to kneel down.  The pain was not constant 
and was worse in cold weather.  There was occasional 
swelling.  Warm soaks, hot showers, and Feldene helped the 
pain.  He was given a brace which helped his knee, but he was 
later told that he was not entitled to the brace and had to 
return it.  He also had pain in the left wrist.  He was 
unable to turn the left wrist all the way.  Sometimes it felt 
like it was getting out of place; once he pushed it back in 
place, it took about 2-5 minutes for the pain to be relieved.  
At times, it felt like something would catch and it would 
hurt a lot.  The pain in the left wrist was not constant.  He 
was right-handed, but, because of the nature of his job, he 
had to use both hands to do his work.  

Examination of the knee showed a very prominent right tibial 
tuberosity.  There was no inflammation, effusion, or synovial 
thickening.  He had femoro-patellar crepitus.  Passive 
movement of the knee did not hurt.  All the tests for 
internal injury were negative.  Examination of the wrist did 
not reveal any external abnormality.  There was no 
inflammation, effusion, or synovial thickening in the left 
wrist.  Strength was normal in the muscles of the forearm and 
hand.  There was no wasting of the muscles.  Supination and 
pronation were somewhat limited.  X-rays of the left wrist 
showed evidence of healed fracture at multiple sites with 
degenerative changes.  X-rays of the right knee were normal.  
The diagnosis was history of multiple bone fracture in the 
left wrist with early osteoarthritis, traumatic, and 
traumatic arthritis of the right knee clinically not evident.  

A March 2000 VA examination report indicates that the 
appellant was a carpenter and did mostly supervisory work.  
His chief complaints pertaining to the right knee were that 
he had pain, especially in cold weather.  On a snow day, he 
was not able to walk much because of pain and stiffness.  
Prolonged sitting, standing, and driving, and going up and 
down the stairs, bending, or excessive walking, caused a 
flare up of the knee.  He used a cane during flare-ups to 
take some of the pressure off of the knee; he had used it 
twice this year.  When his aches would start, he would limp 
and his gait became unsteady.  

Concerning his left wrist, he reported that he had pain and 
stiffness, and that it curled up; he had to take the right 
hand and gradually straighten the left wrist.  He was limited 
in the work that he could do.  He drove and did his carpentry 
work with the right hand.  It was difficult for him to do any 
lifting activity with the left hand; the most he could lift 
was 2-3 pounds.  He felt that the left hand and wrist 
fatigued easily and that he did not have much strength in 
that hand.  He used a brace for support and to keep the wrist 
straight for two to three weeks out of the month.  

Examination of the right knee showed that there was no edema 
or calf tenderness.  Palpation was normal.  Patella was also 
normal.  There was no evidence of fluid present in the joint.  
He had a surgical scar which had healed well.  There was no 
increase in size of the right knee and no wasting of the 
quadriceps.  Range of motion was 0 to 130 degrees.  
McMurray's and anterior and posterior drawer tests were 
negative.  He had difficulty in squatting; he needed support 
to get up.  He could stand on his heels and toes.  He walked 
with a limp, favoring the right leg.  

Examination of the left wrist showed that the hand, wrist, 
thenar, and post hyperthenar were normal.  Extension was 
limited to 0-45 degrees.  Flexion was at 0 to 50 degrees.  
Radial deviation was normal from 0 to 20 degrees, and ulnar 
deviation was normal from 0 to 55 degrees.  Strength testing 
showed weakness in the left wrist.  X-rays showed post-
operative changes in the right knee, ununited fracture of the 
ulnar styloid, mild degenerative changes in the wrist at the 
radiocarpal joint space, and some deformity of the radius 
suggestive of an old fracture.  There was also a slight 
deformity of the distal end of the fifth metacarpal, possibly 
due to an old fracture in this area.  The diagnostic 
impression was chronic left wrist pain, residuals of old 
fracture of the left wrist, and chronic right knee pain, 
status post open reduction internal fixation in 1985, with 
degenerative joint disease of the right knee.  The examiner 
noted that the appellant was not able to do any kind of 
carpentry work because any time he tried to cut the wood, it 
aggravated the left wrist.  He was also no longer able to 
fish due to his left wrist disorder.  The examiner also noted 
that the right knee active and passive movements showed mild 
limitation with minimal pain on range of motion.  There was 
no instability of the joint.  Left wrist had mild restriction 
of range of motion with minimal pain, no instability of the 
joint.  The left hand was weaker compared to the right hand. 

A range of motion study, dated in March 2000, indicates that 
examination of the appellant's left arm showed active range 
of motion as follows:  forearm supination - 74 degrees; 
forearm pronation - 55 degrees; wrist extension - 43 degrees; 
wrist flexion - 30 degrees; ulnar deviation - 15 degrees; and 
radial deviation - 14 degrees.  Passive range of motion was 
as follows:  forearm supination - 80 degrees; forearm 
pronation - 74 degrees; wrist extension - 52 degrees; wrist 
flexion - 37 degrees.  The normal ranges of motion were 
reported as follows:  forearm supination - 0-80 degrees; 
forearm pronation - 0-80 degrees; wrist extension - 0-70 
degrees; wrist flexion - 0-60 degree; ulnar deviation - 0-30 
degrees; radial deviation - 0-20 degrees.  Examination of the 
knee showed that he lacked 5 degrees from full extension.  
Flexion was "0-5-118" for active range of motion, and "0-
5-127" for passive range of motion.  The normal ranges of 
motion were listed as 0 degrees of extension and 135 degrees 
of flexion.  

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating disabilities (Schedule) which is 
based on average impairment of earning capacity.  Separate 
diagnostic codes (DC) identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2000).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2000).

I.  Left wrist.

The RO has rated the appellant's left wrist disorder under DC 
5010 and 5211.  Diagnostic Code 5010 directs that arthritis 
due to trauma and evidenced by x-ray is to be rated as 
degenerative arthritis, under Diagnostic Code 5003.  The 
Schedule directs that degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved (DC 5213, 5215).  When 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating is 
assigned for x-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups.  A 20 percent rating 
is assigned for X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations.  The 20 percent and 10 percent 
ratings based on x-ray findings will not be combined with 
ratings based on limitation of motion, nor will they be 
utilized in rating conditions listed under Diagnostic Codes 
5013 to 5024, inclusive. 

Under DC 5213, when, as in this case, the minor arm is 
involved, a 10 percent rating is assigned when there is 
limitation of supination to 30 degrees or less.  A 20 percent 
rating is assigned when there is limitation of pronation, 
with motion lost beyond middle of arc, or, with motion lost 
beyond last quarter of arc, the hand does not approach full 
pronation.  When there is loss of supination and pronation 
(bone fusion), with the hand fixed near the middle of the 
arc, or moderate pronation, a 20 percent rating is assigned; 
a 20 percent rating is also assigned when the hand is fixed 
in full pronation.  A 30 percent rating is assigned when the 
hand is fixed in supination or hyperpronation.  38 C.F.R. 
Part IV, DC 5213.  Under DC 5215, limitation of motion of the 
wrist, with dorsiflexion less than 15 degrees, or palmar 
flexion limited in line with forearm, warrants a 10 percent 
rating.  

In the case at hand, x-ray findings establish the presence of 
arthritis.  In addition, range of motion studies in March 
2000 showed that for active range of motion of the left arm 
pronation was limited to 55 degrees.  This warrants a 20 
percent rating under DC 5213.  38 C.F.R. Part IV, Plate II, 
DC 5010, 5213.  

The Board does not find that the criteria for a rating in 
excess of 20 percent have been met.  The range of motion 
reported does not support a higher rating under Diagnostic 
Code 5213.  For other diagnostic codes, in order to receive a 
higher rating there must be nonunion in the upper half of the 
ulna (DC 5211), nonunion in the lower half of the radius (DC 
5212), or ankylosis of the wrist (DC 5214).  The clinical 
findings, reported above, do not show objective evidence of 
this.  Therefore, a rating higher than 20 percent cannot be 
assigned under DC 5211, 5212, 5214.    

The Board has considered the complete history of the left 
wrist disability as well as the current clinical 
manifestation and the effect this disability may have on the 
earning capacity of the appellant.  38 C. F. R. §§ 4.1, 4.2, 
4.41 (2000).  The United States Court of Appeals for Veterans 
Claims (Court) has held that pursuant to 38 C.F.R. § 4.40, 
the Board must consider and discuss the impact of pain in 
making its rating determination.  See Spurgeon v. Brown, 10 
Vet. App. 194, 196 (1997); DeLuca v. Brown, 8 Vet. App. 202, 
205 (1995).  Section 4.40 provides in part that functional 
loss may be due to pain, supported by adequate pathology, and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  The section also provides that weakness is as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.

Factors listed for consideration in 38 C.F.R. § 4.45 include 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; incoordination, impaired ability to 
execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  

In this case, the clinical findings indicate that there is 
functional impairment which consists of pain and swelling, 
limitation of motion, weakness, excess fatigability, 
inability to do carpentry work or carry heavy items, and 
flare-ups of arthritis pain during cold weather.  The Board 
finds that this level of impairment is adequately compensated 
under the applicable rating criteria and that a higher rating 
for functional impairment under the DeLuca principles is not 
warranted.

II.  Right knee.

The current 10 percent rating assigned by the RO is under DC 
5261.  The RO has also previously assigned a noncompensable 
rating under DC 5010.  There is conflicting evidence as to 
whether the appellant has degenerative joint disease (DJD) of 
the right knee.  Some medical evidence of record indicates a 
diagnosis of DJD; however, x-ray reports do not show evidence 
of DJD.  For example, VA examination in March 2000 notes a 
diagnosis of DJD; however, x-rays only showed post-operative, 
not degenerative changes.  Also, x-rays in July 1997 showed 
no joint abnormalities.  Thus, a rating under DC 5010 would 
not be warranted as the diagnosis of DJD has not been 
confirmed by x-ray findings.  Nevertheless, there is evidence 
of limitation of motion at a noncompensable degree under the 
applicable rating criteria.  38 C.F.R. Part IV, Plate II, DC 
5260, 5261.  Moreover, he has functional impairment due to 
pain.  During flare-ups, especially during the cold weather, 
he has difficulty walking and has to stay indoors.  He has 
difficulty with going up and down the stairs, excessive 
bending, and prolonged sitting, standing, walking, and 
driving, which aggravate his knee pain.  He is also unable to 
carry heavy items.  A 10 percent rating may be assigned for 
these symptoms under the DeLuca principles and by analogy 
under DC 5010.  A higher rating is not warranted under DC 
5256 (ankylosis), DC 5258 (dislocated semilunar cartilage), 
or DC 5262 (impairment of the tibia and fibula).  The medical 
evidence of record does not show evidence of ankylosis, 
dislocated semilunar cartilage, or impairment of the tibia 
and fibula.  The evidence of record also fails to show that a 
compensable rating is warranted for limitation of motion 
under DC 5260 and 5261 given the range of motion studies 
reported above.  The Board also finds that a higher rating is 
not warranted under DC 5257 (other impairment of the knee - 
recurrent subluxation or lateral instability).  While the 
appellant has reported episodes of giving way, the objective 
clinical findings, reported above, indicate no recurrent 
subluxation or lateral instability.  Therefore, entitlement 
to an increased rating for the right knee disorder is not 
warranted in this case.

Extraschedular Consideration

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (2000).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

In this case, the Board does not find that the RO should have 
referred the case for an extraschedular rating.  The 
schedular criteria are not inadequate.  Higher ratings are 
provided for greater disability.  In this case, however, the 
required manifestations were not demonstrated.  In addition, 
the Board notes that the appellant has not required frequent 
periods of hospitalization, which would make application of 
the regular schedular criteria impractical.  The record also 
does not show that the disability markedly interferes with 
his employment so as to make application of the regular 
schedular criteria impractical.  The Board notes that VA 
examination in March 2000 reported that the appellant was 
unable to do much carpentry work because of pain and 
stiffness in his left wrist.  However, it also noted that he 
was doing supervisory work in this same field.  The Board has 
also considered the appellant's statements regarding his 
right knee problems and how they interfere with his work.  
However, the Board finds that while there is some industrial 
impairment due to these two disorders, such impairment is 
anticipated by the schedular criteria and the assignment of 
the current ratings.  He has neither alleged nor does the 
medical evidence show that these disorders so markedly 
interfere with his employment as to render impractical the 
application of regular schedular standards.  In short, the 
disability picture in this case is not so exceptional or 
unusual so as to require referral for the assignment of an 
extraschedular rating.   


ORDER

Entitlement to a 20 percent rating for residuals of a 
comminuted fracture of the distal left radius and 
nondisplaced fracture of the ulnar styloid with 
osteoarthritis, traumatic, is granted, subject to the 
criteria which govern the payment of monetary awards.

Entitlement to an increased rating for residuals of right 
knee injury, fracture right patella with history of 
chondromalacia, is denied.


		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

